Citation Nr: 9931487	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-22 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement service connection for disability manifested by 
misaligned penis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1981 to May 1985 and 
from September 1987 to September 1988.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1996 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The veteran perfected appeals with respect to increased 
ratings for liver disability, forehead laceration, and 
pulmonary disability.  During his personal hearing in August 
1999, he indicated a desire to withdraw his appeals for 
increased ratings for liver disability, forehead laceration, 
and pulmonary disability.  Once filed, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (1999).  The 
United States Court of Appeals for Veterans Claims (Court) 
has addressed the similar question of whether the requirement 
that a notice of disagreement be in writing is met by 
testimony at a personal hearing.  In Tomlin v. Brown, 
5 Vet. App. 355 (1993), the Court found that oral statements 
at a personal hearing which were later transcribed met the 
requirement that a notice of disagreement be "in writing."  
Therefore, the veteran's appeals with respect to increased 
ratings for liver disability, forehead laceration, and 
pulmonary disability have been withdrawn and are no longer in 
appellate status.  


FINDING OF FACT

The claim of entitlement to service connection for disability 
manifested by misaligned penis is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for disability 
manifested by misaligned penis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for disability manifested 
by misaligned penis is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation; the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the veteran's claim to be well grounded, there must be 
evidence both of a current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service medical records, including the reports of May 1985, 
April 1987, and September 1988 service examinations, reflect 
no complaint, finding, or treatment for disability manifested 
by misaligned penis.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

In order for the veteran's claim of entitlement to service 
connection for disability manifested by misaligned penis to 
be well grounded, there must be competent medical evidence 
that he currently has this disability and that it is related 
to active service.  There is no competent medical evidence 
that the veteran currently has disability manifested by 
misaligned penis.  The Board has considered the veteran's 
testimony and statements, indicating that he developed a 
misaligned penis following an automobile accident during his 
first period of active service, and his statements and 
testimony are presumed credible for purposes of this 
decision, but he is not qualified, as a lay person, to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions, as such matters require medical 
expertise.  See Grottveit and Espiritu.  The Board, 
therefore, concludes that without the requisite competent 
medical evidence establishing that the veteran currently has 
disability manifested by misaligned penis that is related to 
active service, his claim is not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for disability compensation for the above discussed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for service connection for 
disability manifested by misaligned penis not having been 
submitted, the appeal is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

